 Case 2:20-cv-03787-JMV-JAD Document 1 Filed 04/08/20 Page 1 of 6 PageID: 1



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY



 SURGICARE SURGICAL ASSOCIATES
 OF MAHWAH,                                              Index No.:

                                  Plaintiff,

                      -against-                          COMPLAINT

 CIGNA HEALTH AND LIFE INSURANCE
 COMPANY,

                                  Defendant.


       Plaintiff, SurgiCare Surgical Associates of Mahwah (“Plaintiff”), on assignment of

Antonio R., by and through its attorneys, Schwartz Sladkus Reich Greenberg Atlas LLP, by way

of Complaint against Cigna Health and Life Insurance Company (“Defendant”), alleges as

follows:

                          PARTIES, JURISDICTION, AND VENUE

       1.      Plaintiff is an ambulatory surgical center located at 400 North Franklin Turnpike,

Mahwah, New Jersey 07430.

       2.      Upon information and belief, Defendant is engaged in administering health care

plans or policies in the state of New Jersey.

       3.      Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1331 and 29 U.S.C.

§ 1132(e). The insurance policy at issue is governed by the Employee Retirement Income

Security Act (“ERISA”), 29 U.S.C. § 1001 et seq. The administrative remedies have been

exhausted.




                                                1
 Case 2:20-cv-03787-JMV-JAD Document 1 Filed 04/08/20 Page 2 of 6 PageID: 2



       4.      Venue is proper in the United States District Court for the District of New Jersey,

pursuant to 28 U.S.C. § 1391, because a substantial part of the events giving rise to this action

occurred with the District.

                                   FACTUAL BACKGROUND

       5.      On October 31, 2016, Antonio R. (“Patient”) underwent arthroscopic knee

surgery in Plaintiff’s facility. (See, Exhibit A, attached hereto.)

       6.      At the time of his treatment, Patient was the beneficiary of an employer-based

health insurance plan for which Defendant served as claims administrator.

       7.      As an out-of-network facility, Plaintiff’s services are only eligible for insurance

coverage if the applicable insurance plan includes coverage for out-of-network services.

       8.      Prior to Patient’s treatment, Plaintiff verified Patient’s insurance coverage with

Defendant. A representative of Defendant confirmed that Patient’s insurance plan included

coverage for out-of-network medical treatment.

       9.      Patient assigned his applicable health insurance rights and benefits to Plaintiff.

(See, Exhibit B, attached hereto.)

       10.     Following Patient’s treatment in Plaintiff’s facility, Plaintiff submitted a medical

claim to Defendant demanding payment for the performed treatment in the total amount of

$33,600.00.

       11.     In response to Plaintiff’s medical claim, Defendant issued an explanation of

benefits (“EOB”) denying Plaintiff’s claim. (See, Exhibit C, attached hereto.)

       12.     Plaintiff’s was unable to ascertain from Defendant’s EOB the basis for

Defendant’s denial of Plaintiff’s claim.




                                                  2
 Case 2:20-cv-03787-JMV-JAD Document 1 Filed 04/08/20 Page 3 of 6 PageID: 3



          13.   Subsequently, Plaintiff submitted an internal appeal to Defendant challenging

Defendant’s denial as improper.

          14.   However, upon information and belief, Defendant never responded to Plaintiff’s

appeal.

          15.   Upon information and belief, the treatment Patient received in Plaintiff’s facility

was eligible for coverage under the terms of Patient’s applicable insurance plan.

          16.   Moreover, Defendant represented to Plaintiff that the treatment in question would

be covered under the terms of Patient’s insurance plan and Plaintiff relied on that representation

to its detriment.

          17.   Plaintiff has thus been damaged in the amount of $33,600.00.

          18.   Accordingly, Plaintiff brings this action for recovery of the outstanding balance,

and Defendant’s breach of fiduciary duty.

                                          COUNT ONE

   FAILURE TO MAKE PAYMENTS PURSUANT TO MEMBER’S PLAN UNDER 29
                        U.S.C. § 1132(a)(1)(B)

          19.   Plaintiff repeats and realleges the allegations set forth in paragraphs 1 through 18

of the Complaint as though fully set forth herein.

          20.   Plaintiff avers this Count to the extent ERISA governs this dispute.

          21.   Section 502(a)(1), codified at 29 U.S.C. § 1132(a) provides a cause of action for a

beneficiary or participant seeking payment under a benefits plan.

          22.   Plaintiff has standing to seek such relief based on the assignment of benefits

obtained by Plaintiff from Patient.

          23.   Upon information and belief, Defendant acted in a fiduciary capacity in

administering any claims determined to be governed by ERISA.



                                                 3
 Case 2:20-cv-03787-JMV-JAD Document 1 Filed 04/08/20 Page 4 of 6 PageID: 4



       24.        Plaintiff is entitled to recover benefits due to Patient under any applicable ERISA

plan or policy.

       25.        As a result, Plaintiff has been damaged and continues to suffer damages in the

operation of its medical practice.

                                             COUNT TWO

   BREACH OF FIDUCIARY DUTY AND CO-FIDUCIARY DUTY UNDER 29 U.S.C.
           § 1132(a)(3), 29 U.S.C. § 1104(a)(1) and 29 U.S.C. § 1105 (a)


       26.        Plaintiff repeats and realleges the allegations set forth in paragraphs 1 through 25

of the Complaint as though fully set forth herein.

       27.        29 U.S.C. § 1132(a)(3)(B) provides a cause of action by a participant, beneficiary,

or fiduciary to obtain other appropriate equitable relief (i) to redress such violations or (ii) to

enforce any provisions of this subchapter or the terms of the plan.

       28.        Plaintiff seeks redress for Defendant’s breach of fiduciary duty and/or

Defendant’s breach of co-fiduciary duty under 29 U.S.C. § 1132(a)(3), 29 U.S.C. § 1104(a)(1)

and 29 U.S.C. § 1105 (a).

       29.        29 U.S.C. § 1104(a)(1) imposes a “prudent man standard of care” on fiduciaries.

       30.        Specifically, a fiduciary shall discharge its duties with respect to a plan solely in

the interest of the participants and beneficiaries and (A) for the exclusive purpose of: (i)

providing benefits to participants and their beneficiaries; and (ii) defraying reasonable expenses

of administering the plan; (B) with the care, skill, prudence, and diligence under the

circumstances then prevailing that a prudent man acting in a like capacity and familiar with such

matters would use in the conduct of an enterprise of a like character and with like aims; (C) by

diversifying the investments of the plan so as to minimize the risk of large losses, unless under




                                                   4
 Case 2:20-cv-03787-JMV-JAD Document 1 Filed 04/08/20 Page 5 of 6 PageID: 5



the circumstances it is clearly prudent not to do so; and (D) in accordance with the documents

and instruments governing the plan insofar as such documents and instruments are consistent

with the provisions of this subchapter and subchapter III of this chapter. 29 U.S.C. § 1104(a)(1).

       31.     29 U.S.C. § 1105(a) imposes liability for breaches of co-fiduciaries.

       32.     Specifically, a fiduciary with respect to a plan shall be liable for a breach of

fiduciary responsibility of another fiduciary with respect to the same plan in the following

circumstances: (1) if he participates knowingly in, or knowingly undertakes to conceal, an act or

omission of such other fiduciary, knowing such act or omission is a breach; (2) if, by his failure

to comply with section 1104(a)(1) [“prudent man standard of care] of this title in the

administration of his specific responsibilities which give rise to his status as a fiduciary, he has

enabled such other fiduciary to commit a breach; or (3) if he has knowledge of a breach by such

other fiduciary, unless he makes reasonable efforts under the circumstances to remedy the

breach. 29 U.S.C. § 1105(a).

       33.     Here, when Defendant acted to partially deny payment for the medical bill at

issue, and when they responded to the administrative appeals initiated by Plaintiff, they were

clearly acting as a “fiduciary” as that term is defined by ERISA § 1002(21)(A) because, among

other reasons, Defendant acted with discretionary authority or control to deny the payment and to

manage the administration of the employee benefit plan at issue as described above.

       34.     Here, Defendant breached its fiduciary duties by: (1) failing to issue an Adverse

Benefit Determination in accordance with the requirements of ERISA and applicable regulations;

(2) participating knowingly in, or knowingly undertaking to conceal, an act or omission of such

other fiduciary, knowing such act or omission is a breach; (3) failing to make reasonable efforts




                                                 5
 Case 2:20-cv-03787-JMV-JAD Document 1 Filed 04/08/20 Page 6 of 6 PageID: 6



under the circumstances to remedy the breach of such other fiduciary; and (4) wrongfully

withholding money belonging to Plaintiff.

                                       CLAIM FOR RELIEF

       WHEREFORE, Plaintiff demands judgment against Defendant as follows:

       A.     For an Order directing Defendant to pay Plaintiff $33,600.00;
       B.     For an Order directing Defendant to pay Plaintiff all benefits Patient would be
              entitled to under the insurance plan or policy administered by Defendant;
       C.     For compensatory damages and interest;
       D.     For attorney’s fees and costs of suit; and
       E.     For such other and further relief as the Court may deem just and equitable.




Dated: New York, NY
       April 8, 2020
                                                  SCHWARTZ SLADKUS
                                                  REICH GREENBERG ATLAS LLP
                                                  Attorneys for Plaintiff


                                            By:   /s/ Michael Gottlieb__
                                                  Michael Gottlieb
                                                  444 Madison Avenue
                                                  New York, NY 10022
                                                  (212) 743-7054




                                              6
